Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 13-16 and 18-21 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Oh (Pub. No.: US 2014/0124726).

    PNG
    media_image1.png
    649
    641
    media_image1.png
    Greyscale

Re claim 13, Oh, FIG. 2B teaches a microelectronic device, comprising: 
conductive bit line structures (158/172/182/194/196/134/132/130/110, Fig. 3R, ¶ [0074]) extending in a first horizontal direction ([ExFHD], Fig. 3R [as shown above]); 
insulative line structures (140/148/164/190, [0077]) vertically adjacent the conductive bit line structures [158/172/182/194/196/134/132/130/110] and extending in the first horizontal direction [ExFHD]; 
partially filled trenches intervening between the conductive line structures in a second horizontal direction [SHD] orthogonal to the first horizontal direction (note that the “left- and right-handed figures show sectional views taken along lines A1-A2 and B1-B2, respectively, of FIG. 1B”, ¶ [0085]), the partially filled trenches comprising: 
an isolation material (164) on side surfaces of the conductive line structures and the insulative line structures; and 
air gaps (166, [0077]) surrounded by the isolation material and vertically overlapping the conductive bit line [158/172/182/194/196/134/132/130/110]; 
conductive contact structures (194/196, [0073]) vertically extending through portions of the insulative line structures (148/140/160/190) and contacting the conductive bit line structures [158/172/182/194/196/134/132/130/110]; and 
conductive pad structures (182) vertically adjacent the conductive contact structures (194/196).
Re claim 14, Oh, FIG. 2B teaches the microelectronic device of claim 13, wherein the isolation material (164) horizontally extends over upper surfaces of the insulative line structures (140/148/164/190).
Re claim 15, Oh, FIG. 2B teaches the microelectronic device of claim 13, wherein vertically lower portions of the conductive contact structures (194) are relatively horizontally narrower than vertically upper portions (196) of the conductive contact structures.
Re claim 16, Oh, FIG. 2B teaches the microelectronic device of claim 15, further comprising dielectric spacer structures (190, [0078]) physically contacting side surfaces of the vertically upper portions (196) of the conductive contact structures, but not physically contacting side surfaces of the vertically lower portions of the conductive contact structures (182).
Re claim 18, Oh, FIG. 2B teaches a memory device, comprising: 
a memory array region (30, Fig. 1B, [0066]) comprising: 
a stack structure comprising tiers each comprising conductive structure (158/172/182/194/196) and an insulating structure (148/140/164) vertically adjacent the conductive structure (158/182/194/196); 
vertically extending strings of memory cells (158/172/182) within the stack structure; 
a source structure (194) vertically overlying the stack structure and coupled to the vertically extending strings of memory cells; 
digit line structures [158/172/182/194/196/134/132/130/110] vertically underlying the stack structure and coupled to the vertically extending strings of memory cells; 
dielectric cap structures (120/190) directly vertically underlying the digit line structures; 
an isolation material (164) horizontally interposed between the digit line structures and horizontally interposed between the dielectric cap structures (120/190); and 
air gaps (166) surrounded by the isolation material (164), the air gaps vertically overlapping and horizontally alternating with the digit line structures [158/172/182/194/196/134/132/130/110]; 
a control logic region (13) vertically underlying the memory array region and comprising control logic devices configured to effectuate a portion of control operations for the vertically extending strings of memory cells; and 
an interconnect region (left 131) vertically interposed between the memory array region (11/12) and the control logic region (13) and comprising structures coupling the digit line structures [158/172/182/194/196/134/132/130/110] of the memory array region to the control logic devices of the control logic region.
Re claim 19, Oh, FIG. 2B teaches the memory device of claim 18, wherein the structures of the interconnect region comprise: 
conductive contact structures (182/194/196) vertically extending through the dielectric cap structures (121/190) of the memory array region and physically contacting the digit line structures; 
additional conductive contact structures (M1) physically contacting conductive routing structures within the control logic region; and 
conductive pad structures vertically extending from and between the conductive contact (182) and the additional conductive contact structures (M1).
Re claim 20, Oh, FIG. 2B teaches the memory device of claim 19, wherein conductive contact structures (182/194/196) comprising first portions relatively vertically closer to the digit line structures (BL) and second portions relatively vertically closer to the conductive pad structures, the second portions (196) of the conductive contact structures relatively horizontally wider than the first portions (194) of the conductive contact structures.
Re claim 21, Oh, FIG. 2B teaches the memory device of claim 20, further comprising dielectric spacer structures (190) horizontally interposed between the second portions of the conductive contact structures and each of the isolation material (164) and the dielectric cap structures.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh.
Oh differs from the invention by not showing wherein the conductive pad structures comprise copper. 
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said teaching because copper is a very well-known material for making a contact since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Oh failed to teach the highlighted portion as listed below:

    PNG
    media_image2.png
    254
    794
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    441
    842
    media_image3.png
    Greyscale

The Examiner respectfully submits that 

    PNG
    media_image1.png
    649
    641
    media_image1.png
    Greyscale

Re claim 13, Oh, FIG. 2B still reads on: 
conductive bit line structures (158/172/182/194/196/134/132/130/110, Fig. 3R, ¶ [0074]) extending in a first horizontal direction ([ExFHD], Fig. 3R [as shown above]); 
insulative line structures (140/148/164/190, [0077]) vertically adjacent the conductive bit line structures [158/172/182/194/196/134/132/130/110] and extending in the first horizontal direction [ExFHD]; 
partially filled trenches intervening between the conductive line structures in a second horizontal direction [SHD] orthogonal to the first horizontal direction (note that the “left- and right-handed figures show sectional views taken along lines A1-A2 and B1-B2, respectively, of FIG. 1B”, ¶ [0085]), the partially filled trenches comprising: 
an isolation material (164) on side surfaces of the conductive line structures and the insulative line structures; and 
air gaps (166, [0077]) surrounded by the isolation material and vertically overlapping the conductive bit line [158/172/182/194/196/134/132/130/110]; 
conductive contact structures (194/196, [0073]) vertically extending through portions of the insulative line structures (148/140/160/190) and contacting the conductive bit line structures [158/172/182/194/196/134/132/130/110]; and 
conductive pad structures (182) vertically adjacent the conductive contact structures (194/196).
Re claim 18, Oh, FIG. 2B teaches still reads on: 
a memory array region (30, Fig. 1B, [0066]) comprising: 
a stack structure comprising tiers each comprising conductive structure (158/172/182/194/196) and an insulating structure (148/140/164) vertically adjacent the conductive structure (158/182/194/196); 
vertically extending strings of memory cells (158/172/182) within the stack structure; 
a source structure (194) vertically overlying the stack structure and coupled to the vertically extending strings of memory cells; 
digit line structures [158/172/182/194/196/134/132/130/110] vertically underlying the stack structure and coupled to the vertically extending strings of memory cells; 
dielectric cap structures (120/190) directly vertically underlying the digit line structures; 
an isolation material (164) horizontally interposed between the digit line structures and horizontally interposed between the dielectric cap structures (120/190); and 
air gaps (166) surrounded by the isolation material (164), the air gaps vertically overlapping and horizontally alternating with the digit line structures [158/172/182/194/196/134/132/130/110]; 
a control logic region (13) vertically underlying the memory array region and comprising control logic devices configured to effectuate a portion of control operations for the vertically extending strings of memory cells; and 
an interconnect region (left 131) vertically interposed between the memory array region (11/12) and the control logic region (13) and comprising structures coupling the digit line structures [158/172/182/194/196/134/132/130/110] of the memory array region to the control logic devices of the control logic region.
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894